Order entered September 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00735-CR
                                       No. 05-12-00736-CR

                                  ZAKIR SHAIKH, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-00307-J & F11-00479-J

                                             ORDER
       The Court REINSTATES these appeals.

       On July 3, 2013, we ordered the trial court to conduct a hearing to determine the proper

amount of restitution in each case. The court reporter has filed a record indicating the hearing

was conducted.

       We ORDER the trial court to file a supplemental record, WITHIN THIRTY DAYS

from the date of this order, containing the new restitution orders.



                                                       /s/    ROBERT M. FILLMORE
                                                              JUSTICE